Title: The American Commissioners to Gustavus Conyngham, [before 19 April 1778]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Conyngham, Gustavus


Sir:
[Before April 19, 1778]
The interest which the public has in the vessel you command makes us regard her as a continental Ship of war. Mr. Hodge and Mr. Ross have therefore no right to direct or controul you. Neither had Mr. Deane alone any right to dispose of the vessel; nor of the produce of the prizes you made, as Monsr. Lagonere informs us he has done. You will give us an account for the future of your plans and proceedings; and the Individuals who may be concernd in her, (for we know not who they are nor how far they have contributed) will have their share when they prove their right. We are &c.
To Capt. Cunningham
 
Notation by John Adams: Sketch of a Letter to Capt. Cunningham
